DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 13-15 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grimminger (US 2015/0171416 A1) in view of Khasin (US 2015/0093605 A1).
Regarding claims 1-6, 14-15 & 18-20, Grimminger teaches a preparation method for a porous positive electrode deposited on a substrate for a lithium-sulphur battery, said positive electrode comprising at least one layer comprising at least one electrically-conductive inorganic In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.   
Regarding claim 7, Grimminger teaches the step (c) being performed, in a first alternative, directly after step (b) and before the electrode is placed in a lithium-sulphur battery ([0016], [0023] & [0040]).
Regarding claim 13, Grimminger teaches the first composition being devoid of sulphur-containing active material ([0016] & [0023]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grimminger (US 2015/0171416 A1) and Khasin (US 2015/0093605 A1), as applied to claims 1-7, 13-15 & 18-20 above, and further in view of Ryu (US 2015/0372291 A1).
Regarding claim 8, Grimminger as modified by Khasin teaches the method of claim 1 but is silent as to the second composition comprising at least one electrically conductive inorganic carbon-containing additive and at least one polymer binder.						Ryu teaches a lithium-sulfur battery comprising a positive electrode including a porous carbon structure wherein the pores are filled with a slurry composition comprising a sulfur containing active material, a polymer binder and an electrically conductive inorganic carbon-containing additive (Abstract, [0039] & [0049]).								It would have been obvious to one of ordinary skill in the art to include a binder and an electrically conductive inorganic carbon-containing additive in the second composition of Grimminger to fill the pores in the deposited layer in order to enhance the electrical conductivity 
Regarding claim 9, Grimminger teaches the sulfur containing active material being elemental sulphur ([0038]).    

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Grimminger (US 2015/0171416 A1) and Khasin (US 2015/0093605 A1), as applied to claims 1-7, 13-15 & 18-20 above, and further in view of Zhamu (US 2017/0207488 A1).
Regarding claims 10-12, Grimminger as modified by Khasin teaches the method of claim 7 but is silent as to the second composition corresponding to an electrolyte used in a lithium-sulphur battery according to the second alternative of instant claim 7 (claim 10); wherein the sulphur-containing active material is a lithium polysulphide compound of formula Li2Sn where n is an integer from 2 to 8 (claim 11); and the second composition moreover comprises at least one organic solvent and at least one lithium salt (claim 12).						Zhamu teaches a lithium-sulfur battery comprising a porous cathode layer wherein the pores of the porous cathode layer is infiltrated after assembly of the battery, via compression, with a composition comprising a sulfur-containing active material such as sulfur and lithium polysulfide and an electrolyte comprising an organic solvent and a lithium salt ([0001], [0034], [0061]-[0063] & [0081]-[0082]).										It would have been obvious to one of ordinary skill in the art to include an electrolyte, as described by Zhamu above, in the second composition of Grimminger to be infiltrated in the pores of the deposited layer in order to ensure sufficient wettability of the deposited layer with . 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Grimminger (US 2015/0171416 A1) and Khasin (US 2015/0093605 A1), as applied to claims 1-7, 13-15 & 18-20 above, and further in view of Ainsworth (US 2017/0352909 A1) and evidenced by Dai (US 2019/0006701 A1).
Regarding claims 16-17, Grimminger as modified by Khasin teaches the method of claim 15 but is silent as to the cellulosic polymer being selected from the group consisting of carboxymethyl cellulose and methylcellulose (claim 16) and the hydrophilic polymer being a vinyl polymer (claim 17).										Ainsworth teaches a lithium-sulfur battery comprising a positive electrode including a sulfur containing active material and a hydrophilic polymer binder including a vinyl polymer such as SBR (i.e styrene butadiene rubber) and a cellulosic polymer such as CMC (i.e carboxymethyl cellulose) ([0007] & [0020]-[0028]).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use carboxymethyl cellulose and SBR as the respective cellulosic and vinyl polymer in the method of Grimminger because they can improve the cycle life of the cell and allows less binder use (with respect to the total weight of the cathode) while providing adequate binding strength for a sulfur-containing active material in a lithium-sulfur battery as taught by Ainsworth ([0028]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. .

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. In response to applicant’s arguments that Khasin is non-analogous to Grimminger as being directed to separate field of inventions corresponding respectively to zinc and lithium-sulfur electrodes, the examiner respectfully disagrees.							In particular, applicant argues that Khasin, which was cited to obviate the removal of a pore-forming agent from an electrode via a sintering step, is non-analogous art in view of Khasin and Grimminger being directed to electrodes employing separate active materials (i.e zinc and lithium-sulphur) having different chemical properties. However, it is noted that the pore-former removal step in Grimminger, via solvent rinsing, is a critical step in forming the final porous structure of the electrode in which the active material can subsequently be introduced as taught by Grimminger ([0020]-[0023]). Khasin teaches a porous electrode comprising a zinc-based active material, wherein the porous electrode is formed by removing a pore-forming agent from an electrode composition by dissolving in a liquid or sintering ([0053] & [0116]-[0121]). Thus, in response to applicant's argument that Khasin is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is noted that the presently claimed invention is In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.	 While the examiner acknowledges that a sintering step for the removal of the pore former would be dependent on the electrode composition (i.e namely a melting point of the active material and/or the binder), as noted in the advisory action mailed on 07/17/2020, the electrode composition of Grimminger, prior to pore-former removal, can be comprised solely of the polymer binder, conductive additive, pore-former and solvent ([0016] & [0018]) such that the active material can be introduced into the pores of the formed electrode only following removal of the pore-forming agent ([0023]). In this case, the low melting point lithium-sulfur of Grimminger would not be melted during the sintering step since it can be introduced after forming the porous electrode (i.e removing the pore-former). In this regard, the sintering temperature can be selected based on the properties of the binder and the conductive additive in the electrode composition. Since, the exemplary polymer binders described by Grimminger consist of polymers (PVDF, Teflon, cellulose-based binding agents typically corresponding to carboxymethyl cellulose/CMC in the battery art) whose melting points range from 170°C to 320°C, it would have been obvious to one of ordinary skill in the art to employ the sintering step of Khasin at lower sintering temperatures of 120°C because it allows the removal of the pore-former without melting the polymer binder as taught by Khasin ([0093]). Furthermore, the . 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727